DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first register of the plurality of registers must be shown, wherein the first register includes data summed by a second adder, and renewed data by a sum value as in claim 6, and that is coupled to the product reducer as in claim 1, or the feature canceled from the claims.  Figure 1 depicts registers 121-123 being coupled to the product reducer, but not register 124.  Register 124 is being interpreted as the first register as in claim 6, however it is not shown coupled to the product reducer.  
The drawings are further objected to under 37 CFR 1.83(a) because they fail to show the “product reducer 130 is coupled to … the registers 121-124”, and the ‘product reducer 130 renews the data in the registers 121-124”.  Register 124 in figure 1 is not shown coupled to product reducer 130, or that the product reducer renews data in register 124.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Objections
Claims 1-16 are objected to because of the following informalities.  
Claim 1 lines 2-3 recite “a product generator, configured to receive …, and performing a product operation…”.  Examiner recommends amending to recite “to perform” to be consistent with the “configured to” clause and for further clarity.  Furthermore claim 13 recites “a first adder, performing”.  Examiner suggests amending to recite “a first adder, configure to”.  Claims 2-9 inherit the same deficiency by reason of dependence.
Claim 1 lines 8 and 11, and claims 9 lines 5 and 8 recite “the columns”.  This limitation lacks antecedent basis.  Antecedent basis is present for “the 2N-1 columns”.  Claims 2-8 inherit the same deficiency as claim 1 by reason of dependence.  Claims 10-16 inherit the same deficiency as claim 9 by reason of dependence.

Claim 4 line 3 and claim 12 line 3 recite “the first row”, and “the second row”.  These limitations lack antecedent basis.  Claims 5-6 inherit the same deficiency as claim 4 by reason of dependence.  Claim 14 inherits the same deficiency as claim 12 by reason of dependence.
Claim 4 line 6 appears to have an extra space after the words “bit of” and before “the result”.  Claims 5-6 inherit the same deficiency as claim 4 by reason of dependence.
With respect to claims 12-14, there appears to be a missing space in the recitation of the dependent claim, e.g., “claim11” versus “claim 11” as in claim 12.  Claim 14 inherits the same deficiency as claim 12 by reason of dependence.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 line 8 and claim 9 line 5 recites “append[ing] data of a portion of a plurality of registers” (emphasis added).  It is unclear what is meant by the data being of a register.  Considering that later in the claims, lines 13 and 9 respectively, the claim recites performing an operation on the data in the registers, the question is raised as to whether data being of a register is different than being in a register, however what being of is, is uncertain.  Furthermore it is unclear whether a “portion of” refers to a portion of data in the registers or a portion of registers, i.e. something less than all the registers.  Claims 2-8 inherit the same deficiency as claim 1 by reason of dependence.  Claims 10-16 inherit the same deficiency as claim 9 by reason of dependence.
Claim 5 recites “wherein column heights of the first column to the Mth column are all 1, a column height of the (M+1)th column is 3, and column heights of the rest of the columns are 2 in the reduced result”.  It is unclear which result each of the columns are associated with, the product result, the reduced result, or the appending result. It is clear that “the rest of the columns” are in the reduced result, but the association of the first column to the (M+1)th  column is unclear.  Claim 13 recites similar language and is rejected for the same reason.  
Claim 7 line 8 recites “the data of the first register and the extended result”.  For the reason cited with respect to claim 1, it is unclear what is meant by data of the first 
	
Allowable Subject Matter
Claim 1-16 would be allowable if rewritten to overcome the rejections under 35 USC 112(b), and the claim objections.  The following is a statement of reasons for the indication of allowable subject matter:  
Applicant claims multiplication apparatus and methods.  The apparatus as in claim 1 comprises a product generator, a plurality of registers, a product reducer and a first adder.  The product reducer is coupled to the product generator and the registers.  The product generator is configured to receive a multiplicand and a multiplier each of N bits, and perform a product operation on the multiplicand and multiplier to generate a product result of 2N-1 columns, wherein N is a positive integer.  The product reducer is configured to append data of a portion of the registers to each of the columns in the product result to generate an appending result of the 2N-1 columns, to perform a reduction operation on the appending result according to a column height of each of the columns in the appending result to obtain a reduced result, and to renew the data in the registers according to the reduced result.  The first adder performing an accumulation operation on the data in the registers according to an accumulation signal to generate a multiplication accumulating operation result.
 

US 20160246571 A1 Walters III (hereinafter “Walters”) discloses an apparatus for performing arithmetic operations that includes multiplication (abstract, fig 1-2, [0066-0069], [0075-0079]).  Walters further discloses approaches for reducing partial products (Fig 14, fig 17-24 [0130-0148]).  Walters further discloses a multiplier including pipeline registers inserted after each generate add structure including storing bits of operands in the registers (Fig 25, [0160-0163]). Walters does not however, explicitly disclose a product reducer that appends data of a portion of the registers to each of the columns in the product result to generate an appending result of the 2N-1 columns, performs a reduction operation on the appending result according to a column height of each of the columns in the appending result to obtain a reduced result, and renews the data in the registers according to the reduced result.
US 20030046323 A1 Orchard (hereinafter “Orchard”) discloses a hybrid summing module comprising a pipelined series of full adders and associated registers, 
US 20200030836 A1 Nagano (hereinafter “Nagano”) discloses a multi-input adder that uses half adders in a position of lower digits having to inputs in an operation block, in a position having five inputs and two carries from the lower digit in a stage three stages prior to a final-stage operation block, and a position one stage prior to the final-stage operation block (abstract).  Nagano further discloses full adders allocated can be used and a half adder is allocated to only the least significant bit side where the half adder can be used ([0019-0024]).  Nagano further discloses hardware required for realizing the stages with a combination of registers and adders (fig 10, [0028-0029]).  Nagano does not however, explicitly disclose a product reducer that appends data of a portion of the registers to each of the columns in the product result to generate an appending result of the 2N-1 columns, performs a reduction operation on the appending result according to a column height of each of the columns in the appending result to 
US 6490608 B1 Zhu (hereinafter “Zhu”) discloses parallel multipliers and techniques for reducing Wallace trees to achieve fewer reduction stages (abstract, fig 8).  Zhu further discloses steps in the tree reduction process wherein the depth of the input matrix by column, and the maximum stage capacity are calculated (Fig 6, col 7 lines 19-67).  Zhu further discloses trial reduction steps to reduce the number of stages (fig 6, col 8).  Zhu does not however, explicitly disclose a product reducer that appends data of a portion of the registers to each of the columns in the product result to generate an appending result of the 2N-1 columns, performs a reduction operation on the appending result according to a column height of each of the columns in the appending result to obtain a reduced result, and renews the data in the registers according to the reduced result.
US 20210064339 A1 Kim et al., (hereinafter “Kim”) discloses an arithmetic circuit that includes a dadda multiplier, wherein partial products are reduced in stages (abstract, [0005-0007, 0082], fig 8).  Kim further discloses target heights in stages by region and assigning regions to a half adder or a full adder based on the number of bits (Fig 8, [0083-0084]).  Kim does not however, explicitly disclose a product reducer that appends data of a portion of the registers to each of the columns in the product result to generate an appending result of the 2N-1 columns, performs a reduction operation on the appending result according to a column height of each of the columns in the appending result to obtain a reduced result, and renews the data in the registers according to the reduced result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY E LAROCQUE/Examiner, Art Unit 2182